 


109 HR 3601 IH: Consumer Price Index for Elderly Consumers Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3601 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Sanders (for himself, Mr. Ney, Mr. Brown of Ohio, Mr. McNulty, Mr. Platts, Mr. Wynn, Mr. George Miller of California, Mr. Farr, Mr. Abercrombie, Mr. Grijalva, Ms. Woolsey, Mr. Frank of Massachusetts, Mr. DeFazio, Mr. Kildee, Mr. McIntyre, Mr. Costello, Mrs. Maloney, Mr. Al Green of Texas, Mr. Weiner, Mr. Brady of Pennsylvania, Mr. Gonzalez, Mr. Pallone, Mr. Conyers, Mr. Serrano, Ms. Herseth, Mrs. McCarthy, Ms. Lee, Mr. Doyle, Mr. Delahunt, Mr. Owens, Mr. Kanjorski, Ms. Slaughter, Mr. Stark, Mr. Filner, Ms. Jackson-Lee of Texas, Ms. Ginny Brown-Waite of Florida, Mr. Wexler, Mr. LaTourette, Mr. Duncan, Mrs. Jo Ann Davis of Virginia, Mr. Oberstar, Mr. Olver, Ms. McCollum of Minnesota, Mr. Rothman, Mr. Waxman, Ms. Berkley, Mr. Kucinich, Ms. Solis, Mr. McGovern, Mr. Rush, Mr. Ryan of Ohio, Ms. Millender-McDonald, Mr. Gutierrez, Mr. Hall, Mr. Payne, Ms. Schakowsky, Mr. Gene Green of Texas, Ms. Wasserman Schultz, Mr. Gordon, Mr. Rangel, Mr. Bishop of Georgia, Mr. Michaud, Mrs. Christensen, Mr. Stupak, Mr. Ruppersberger, Ms. Roybal-Allard, Ms. Carson, Ms. Kaptur, Mr. Faleomavaega, Mr. Inslee, Mr. Cramer, Mr. Jefferson, Ms. Corrine Brown of Florida, Mr. Thompson of Mississippi, Mr. Towns, Ms. Watson, Mr. Higgins, Mr. Ross, Mr. Cummings, Mr. Van Hollen, Mr. Israel, Mr. Honda, Mr. Holden, Mr. Schiff, Mr. Simmons, Mr. Murtha, Mrs. Napolitano, Ms. Norton, Mr. Davis of Alabama, Mrs. Lowey, Mr. Hastings of Florida, Mr. Lantos, Mr. Marshall, Mr. Mollohan, Mr. Hinchey, Ms. Loretta Sanchez of California, Mr. Davis of Illinois, Mr. Engel, Mr. Butterfield, Mr. Evans, Mr. Wu, Mr. Chandler, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the establishment of a Consumer Price Index for Elderly Consumers to compute cost-of-living increases for Social Security and Medicare benefits under titles II and XVIII of the Social Security Act. 
 
 
1.Short titleThis Act may be cited as the Consumer Price Index for Elderly Consumers Act of 2005. 
2.Consumer Price Index for Elderly Consumers 
(a)In generalThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish an index for each calendar month to be known as the Consumer Price Index for Elderly Consumers that indicates changes over time in expenditures for consumption which are typical for individuals in the United States who are 62 years of age or older. 
(b)Effective dateSubsection (a) shall apply with respect to calendar months ending on or after July 31 of the calendar year following the calendar year in which this Act is enacted. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the provisions of this section. 
3.Computation of cost-of-living increases 
(a)Amendments to title II 
(1)In generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended— 
(A)in paragraph (1)(G), by inserting before the period the following: , and, solely with respect to any monthly insurance benefit payable under this title to an individual who has attained age 62, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228) occurring after such individual attains such age, the applicable Consumer Price Index shall be deemed to be the Consumer Price Index for Elderly Consumers and such primary insurance amount shall be deemed adjusted under this subsection using such Index; and 
(B)in paragraph (4), by striking and by section 9001 and inserting , by section 9001, and by inserting after 1986, the following: and by section 3(a) of the Consumer Price Index for Elderly Consumers Act,. 
(2)Conforming amendments in applicable former lawSection 215(i)(1)(C) of such Act, as in effect in December 1978 and applied in certain cases under the provisions of such Act in effect after December 1978, is amended by inserting before the period the following: , and, solely with respect to any monthly insurance benefit payable under this title to an individual who has attained age 62, effective for adjustments under this subsection to the primary insurance amount on which such benefit is based (or to any such benefit under section 227 or 228) occurring after such individual attains such age, the applicable Consumer Price Index shall be deemed to be the Consumer Price Index for Elderly Consumers and such primary insurance amount shall be deemed adjusted under this subsection using such Index. 
(3)Effective dateThe amendments made by paragraph (1) shall apply to determinations made by the Commissioner of Social Security under section 215(i)(2) of the Social Security Act (42 U.S.C. 415(i)(2)) with respect to cost-of-living computation quarters ending on or after September 30 of the second calendar year following the calendar year in which this Act is enacted. 
(b)Amendments to Title XVIII 
(1)In generalTitle XVIII of such Act (42 U.S.C. 1395 et seq.) is amended— 
(A)in section 1814(i)(2)(B), by inserting (i) for accounting years ending before October 1 of the second calendar year following the calendar year in which the Consumer Price Index for Elderly Consumers Act was enacted, after for a year is, and by inserting after fifth month of the accounting year the following: , and (ii) for accounting years ending after October 1 of such calendar year, the cap amount determined under clause (i) for the last accounting year referred to in such clause, increased or decreased by the same percentage as the percentage increase or decrease, respectively, in the medical care expenditure category (or corresponding category) of the Consumer Price Index for Elderly Consumers, published by the Bureau of Labor Statistics, from March of such calendar year to the fifth month of the accounting year; 
(B)in section 1821(c)(2)(C)(ii)(II), by striking consumer price index for all urban consumers (all items; United States city average) and inserting Consumer Price Index for Elderly Consumers; 
(C)in section 1833(h)(2)(A)(i), by striking Consumer Price Index for All Urban Consumers (United States city average) and inserting Consumer Price Index for Elderly Consumers; 
(D)in section 1833(i)(2)(C)(i), by striking Consumer Price Index for all urban consumers (U.S. city average) and inserting Consumer Price Index for Elderly Consumers; 
(E)in section 1834(a)(14)(J), by striking consumer price index for all urban consumers (U.S. city average) and inserting Consumer Price Index for Elderly Consumers; 
(F)in section 1834(h)(4)(A)(x), by striking consumer price index for all urban consumers (United States city average) and inserting Consumer Price Index for Elderly Consumers; 
(G)in section 1834(l)(3)(B), by striking consumer price index for all urban consumers (U.S. city average) and inserting Consumer Price Index for Elderly Consumers; 
(H)in section 1839(i)(5)(A)(ii), by striking Consumer Price Index (U.S. city average) and inserting Consumer Price Index for Elderly Consumers; 
(I)in section 1842(s)(1), by striking consumer price index for all urban consumers (United States city average) and inserting Consumer Price Index for Elderly Consumers; 
(J)in each of subparagraphs (D)(ii) and (E)(i)(II) of section 1860D–14(a)(3)(D)(ii) and in each of clauses (i) and (ii) of section 1860D–14(a)(4)(A), by striking consumer price index (all items; U.S. city average) and inserting Consumer Price Index for Elderly Consumers; 
(K)in section 1882(p)(11)(C)(ii), by striking Consumer Price Index for all urban consumers (all items; U.S. city average) and inserting Consumer Price Index for Elderly Consumers; 
(L)in each of clauses (iv) and (vi)(II) of section 1886(h)(2)(E), by striking for all urban consumers; and 
(M)in section 1886(h)(5)(B), by striking Consumer Price Index for All Urban Consumers (United States city average) and inserting Consumer Price Index for Elderly Consumers. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to determinations made for periods ending after December 31 of the second calendar year following the calendar year in which this Act was enacted. 
 
